Citation Nr: 0908296	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to October 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that confirmed and continued a previous 
denial of service connection for PTSD.  

The reopened claim of service connection for PTSD is 
addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  An April 1997 rating decision denied service connection 
for PTSD and the Veteran did not complete his appeal of that 
decision.  

2.  An unappealed January 2001 decision confirmed and 
continued the previous denial of service connection for PTSD.

3.  The evidence associated with the claims file subsequent 
to the January 2001 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim of service connection for PTSD and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1997 and January 2001 decisions, which denied 
service connection for post-traumatic stress disorder, are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.2203 
(2008).

2.  The evidence received after the RO's January 2001 
decision is new and material, and the claim of service 
connection for post-traumatic stress disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  However, given the favorable 
nature of the Board's decision on the issue of whether new 
and material evidence has been received to reopen the 
previously denied claim of service connection for PTSD, there 
is no prejudice to the Veteran, regardless of whether VA has 
satisfied its duties of notification and assistance.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consequently, no 
further discussion of the VA's "duty to notify" and "duty 
to assist" obligations is necessary.

In an April 1997 decision, the RO denied service connection 
for PTSD because although the Veteran had a diagnosis of 
PTSD, the diagnosis was not based on any corroborated 
stressors, and there was no indication that the Veteran 
engaged in combat with the enemy during service in Vietnam.

A Notice of Disagreement was received within the subsequent 
one-year period, but the Veteran did not perfect his appeal 
with the submission of a VA Form 9, or its equivalent, within 
the requisite time period following the RO's issuance of a 
Statement of the Case.  As such, the April 1997 decision 
became final.  

In a January 2001 decision, the RO reopened the Veteran's 
claim of service connection for PTSD, but denied the reopened 
claim on the merits because the Veteran's stressors remained 
uncorroborated.  The Veteran did not appeal that 
determination, and the January 2001 rating decision became 
final.  

The current appeal arises from a June 2003 request to reopen 
the previously denied claim of service connection for PTSD.  
The RO's September 2003 rating decision reopened, but denied, 
the claim of service connection for PTSD.  Regardless of 
whether or not the RO reopened the claim, the Board must 
still review the RO's preliminary decision in that regard.  
See Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The appellant contends that he developed PTSD as a result of 
traumatic experiences during service in Vietnam.  Additional 
evidence has been added to the record, including two VA 
examination reports, lay statements, and a response regarding 
the Veteran's claimed stressors from the U.S. Army and Joint 
Services Record Research Unit (JSRRC).

Prior unappealed decisions are final.  However, as general 
rule, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a 
claim that is final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  When a claimant seeks to reopen a final decision, the 
first inquiry is whether the evidence presented or secured 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  At the time of the prior denials, in April 1997 
and January 2001, the RO determined that the Veteran's 
diagnosis of PTSD was not based on a corroborated stressor.  

Since the prior final decision, evidence has been added to 
the claims file, including VA examination reports, lay 
statements, and a response from JSRRC corroborating that an 
event the Veteran claimed to have witnessed, did indeed 
occur.  This evidence indicates that the Veteran may have a 
corroborated stressor.  This cures the prior evidentiary 
defect, and thus, the additional evidence is new and material 
and reopening the claim is warranted.  


ORDER

New and material evidence having been received, the claim of 
service connection for PTSD is reopened, and to this extent 
only, the appeal is granted.


REMAND

As noted above, new and material has been received in support 
of the Veteran's claim of service connection for PTSD.  
However, there is insufficient medical evidence upon which to 
base a decision on the Veteran's claim of service connection 
for PTSD.

Having reopened the claim of service connection for PTSD, the 
VA now has the duty to notify the Veteran as to how to 
substantiate his claim and to assist him in the development 
of the claim.  As such, the VA must obtain relevant records 
which could possibly substantiate the claim and conduct an 
appropriate medical inquiry.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  

Various VA and private outpatient treatment records, as well 
as a VA medical examination of November 1996, contain 
diagnoses of PTSD.  These diagnoses are not based on any 
corroborated stressor, and the Veteran was not found to have 
engaged in combat with the enemy during service in Vietnam.

In a May 2006 response to a request for stressor 
corroboration, the JSRRC confirmed that the Veteran's Air 
Base in Vietnam was placed on Alert Condition Red in May 1969 
after three 122 mm rockets impacted on the base near the 
active runway.  Additionally, the JSRRC was also able to 
confirm that an AC-119 aircraft crashed southwest of the 
Veteran's Air Base just after takeoff.  This information 
essentially corroborates the Veteran's account of stressful 
incidents he experienced during service in Vietnam.  

Significantly, however, VA examinations in August 2006 and 
April 2007 tend to show that the Veteran currently suffers 
from major depressive disorder and anxiety disorder, and not 
PTSD.  The August 2006 examination report did note a 
diagnosis of "anxiety disorder with features of post-
traumatic stress disorder," but there was no PTSD diagnosis, 
per se.  Similarly, the April 2007 examination report noted a 
diagnosis of major depressive disorder, with a history of 
such since childhood, but stated that the Veteran "appears 
to meet the stressor criterion for post-traumatic stress 
disorder though there was no affective distress."  

In sum, the earlier examination and outpatient treatment 
records, prior to stressor corroboration, showed a diagnosis 
of PTSD; however, now that there is sufficient corroborating 
evidence that at least one of the Veteran's claimed stressors 
actually occurred, there is a question as to whether the 
Veteran currently suffers from PTSD.  In light of the 
foregoing, the Veteran should be re-examined to determine, 
based on a review of all of the evidence of record, if he 
suffers from PTSD as a result of his corroborated stressors.  
Additionally, all pertinent medical records should be 
obtained and associated with the claims file.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file all 
available recent VA and/or private 
medical records concerning treatment 
received by the Veteran for his acquired 
psychiatric disorder(s), including, but 
not limited to PTSD, not already 
associated with the claims file.  

2.  The RO/AMC should prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record and associate it with the 
claims file.

3.  After completing the above actions 
the Veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  The examiner 
is requested to review all pertinent 
records in the claims file as a 
longitudinal review of the medical 
history is necessary to resolve 
conflicting medical opinions in this 
case.  

Regarding the claim for PTSD, the RO/AMC 
must provide the examiner the summary of 
any stressors described above, and the 
examiner should be informed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner is requested to determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO/AMC.  

If the diagnosis of PTSD in not deemed 
appropriate, the examiner is requested to 
comment on other medical records that do 
show a diagnosis of PTSD and attempt to 
explain why those diagnoses are not 
accurate and reconcile the various 
diagnoses of record.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


